Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 7, drawn to a vehicle comprising an interior surface, a housing, a first opening, a second opening, a first cover positioned over the first opening, a second cover positioned over the second opening, such that when the first and second covers are in the open position, air flow is directed to the interior surface and adheres to the interior surface, classified in B60H1/3421.
II. Claims 8 – 15, drawn to an air curtain system comprising a housing, a first opening, a second opening, a first set of vanes positioned over the first opening, a second set of vanes positioned over the second opening, and an actuator connected to the first and second set of vanes that via a shaft that is rotatable between a first position, a second position, and a third position, classified in F24F2009/00.
III. Claims 16 – 20, drawn to an air curtain system comprising a control unit programed to control an airflow along an interior surface of a vehicle, a light sensor in operable communication with the control unit, the light sensor determining a position of a light source, and an air curtain system comprising a first opening, a second opening, a first set of vanes covering the first opening, and a second set of vanes covering the second opening, wherein the first and second set of vanes move between an open position and a closed position, classified in B60H1/00842.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects are a vehicle (I) and an air curtain system (II). 
 The vehicle of I is not disclosed as including an air curtain system.  The vehicle has a first opening with a first cover and a second opening with a second cover, wherein the airflow pressure is designed to adhere to the vehicle surface.  
The air curtain system of II is not disclosed as being used in a vehicle.  The air curtain system could be used in a building and has a different design than the vehicle (i.e. the actuator has three control positions.  The first mode: the first and second sets of vanes are open.  The second mode: the first set of vanes is closed and the second set of vanes is open.  The third mode: the first and second sets of vanes are closed).  

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a vehicle (I) and an air curtain system (III). 
 The vehicle of I is not disclosed as including an air curtain system.  The vehicle has a first opening with a first cover and a second opening with a second cover, wherein the airflow pressure is designed to adhere to the vehicle surface.  
The air curtain system of III has intended use of being positioned within a vehicle but has a different design than the vehicle (i.e. the air curtain system is in operable communication with a control unit that includes a light sensor.  The first and second vanes are opened and closed based on a position of a light source).  

Inventions II and III are directed to related air curtain systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The air curtain system of II  requires an actuator that has three control positions.  The first mode: the first and second sets of vanes are open.  The second mode: the first set of vanes is closed and the second set of vanes is open.  The third mode: the first and second sets of vanes are closed).  
The air curtain system of III requires a control unit that includes a light sensor.  The first and second vanes are opened and closed based on a position of a light source.  


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA K TIGHE/               Examiner, Art Unit 3762                        

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762